DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The examiner has corrected to the previous 35 USC 102 (a)(1) rejection statement to include claim 6 which was inadvertently omitted by recited in the body of the rejection. The corrected rejection statement is Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinode et al (US 2018/0090342).
It is noted that in the remarks, applicant acknowledges and affirms the claim interpretation of the term “support unit” under35 U.S.C. 112(f) and recited that the interpretation of the language can be found in [0045] of the original specification.
Applicant argues that the prior of Hinode et al (US 2018/0090342) fails to teach that the apparatus is for removing the adhesive. It is noted that the adhesive referenced in the claim is a layer on the substrate which is not structure of the workpiece. Nevertheless, the apparatus of Hinode et al teaches the removal of layers on the substrate and teaches the structure to perform such removal. It is noted that the structure of Hinode et al can remove any desired layers thereupon the substrate to include an adhesive. According to [0003] of Hinode et al cleaning or removing desired layers of the substrate is performed. See [0043], [0054], and [0055]  where various etchants or coating/layer removal fluids are recited. 
It is further noted that the claim limitation stating that the controller “controls the cover liquid dispensing member to adjust a flow rate of the cover liquid to cause a removal rate of the adhesive to remain contact” does not have the structural patentable weight of the controller “is configured to…” as it stands the claimed structure only need be capable of performing the function.
	Additionally, the KR patent held to Seo Hyun Mo et al ( KR 10-2015-0104935) which was introduced by applicant in the IDS of 3/21/22 teaches a wafer 200, adhesive layer 206 and supper member 204, see Figures and the [0011]-[0014]. According to the KR patent in [0021]- [0030] the adhesive is removed. See Figs. 2 and 3. See Figs. 6-14 where a wafer 30, adhesive layer 21, and support member 10 are illustrates also. Nozzles 40, 50 are provided to distribute the processing fluid to remove the adhesive and peripheral region D of the wafer 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinode et al (US 2018/0090342).
Regarding claim 1:	An apparatus for removing an adhesive exposed to the outside from an edge region of an object being processed, wherein the object has a patterned substrate and a support plate bonded together by the adhesive, the apparatus 5comprising: a support unit (spin chuck 5) configured to support and rotate the object; a liquid dispensing unit  (nozzles 9-13) configured to dispense a liquid onto the object, which is supported on the support unit, to remove the exposed adhesive on the object; and  10a controller 3 configured to control the liquid dispensing unit, wherein the support plate has a larger diameter than the substrate, and an exposed area where the adhesive is exposed includes an area between a lateral end of the substrate and a lateral end of the support plate, wherein the liquid dispensing unit includes:  15a processing liquid dispensing member having a processing liquid nozzle configured to dispense a processing liquid onto the exposed area; and a cover liquid dispensing member having a cover liquid nozzle configured to dispense a cover liquid that protects the substrate from the processing liquid, wherein the cover liquid nozzle dispenses the cover liquid onto a cover area 20of a top surface of the object other than the exposed area, and wherein the controller controls the cover liquid dispensing member to adjust a flow rate of the cover liquid to cause a removal rate of the adhesive to remain constant.  See throughout the prior art of Hinode et al where it is clarified that the controller in conjunction with the valves 41-46 control the flow rates of the fluids. It is noted that the adhesive referenced in the claim is a layer on the substrate which is not structure of the workpiece. Nevertheless, the apparatus of Hinode et al teaches the removal of layers on the substrate and teaches the structure to perform such removal. It is noted that the structure of Hinode et al can remove any desired layers thereupon the substrate to include an adhesive. According to [0003] of Hinode et al cleaning or removing desired layers of the substrate is performed. See [0043], [0054], and [0055]  where various etchants or coating/layer removal fluids are recited. 
Descriptions regarding the substrate are interpreted as a matter of an intended use. Note that the prior art of Hinode et al is inherently capable of processing the claimed substrate/object. Additionally, the workpiece/object worked upon is not structurally part of the apparatus

Regarding claim 2. The apparatus of claim 1, wherein the cover liquid nozzle dispenses 20the cover liquid at a first flow rate or a second flow rate higher than the first flow rate, and wherein the controller controls the cover liquid dispensing member to alternately dispense the cover liquid at the first flow rate and the second flow rate.  See Figs. 2 and 3 and [0043]- [0135] of Hinode et al.

Regarding claim 3. The apparatus of claim 2, wherein the cover area includes a central area of the object, and wherein the exposed area surrounds the cover area.  See Figs. 2 and 3 and [0043]- [0135] of Hinode et al.

Regarding claim 5. The apparatus of claim 4, wherein a discharge opening of the processing liquid nozzle is downwardly inclined toward the outside of the object.  See nozzles 10, 11 of Hinode et al.

Regarding claim 206. The apparatus of claim 1, wherein the cover liquid includes a liquid that dilutes the processing liquid.  See nozzles 10, 11 of Hinode et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2018/0090342) in view of Singh et al (US 2016/0314994).
	The teachings of the prior art of Hinode et al were discussed above.
Regarding claim 4:	Hinode et al fails to teach providing a cooler to cool the processing liquid lower than the process temperature. 
Regarding claim 7. The apparatus of claim 6, wherein the liquid dispensing unit further includes an adjustment liquid dispensing member (flow rate control valve 45) in Hinode et al configured to dispense an 25adjustment liquid onto a bottom surface of the object, 21wherein the adjustment liquid dispensing member includes: an adjustment liquid nozzle 9 configured to dispense the adjustment liquid onto a bottom surface of the support plate.

 Hinode et al fails to teach a lower heater configured to heat the adjustment liquid to a heating 5temperature higher than the room temperature, and wherein the controller controls the lower heater to adjust the heating temperature to prevent a temperature of the support plate from being lowered to a predetermined temperature or less.  

	The prior art of Singh teaches a wafer etching apparatus where temperature regulating modules 11a, 11b are provided to regulate the temperature of the fluids provided to the upper and/lower surface of the wafer. Note that in [0028] of Singh et al it is taught that 11a is a cooler while 11b is a heater. Note from the figures of Singh et al that the heaters/coolers can be provided to fluids provided to the upper and/or lower surface of the wafer see the Figures of Singh. The motivation to modify the prior art of Hinode et al to provide a temperature regulator module to the process fluid supply unit of as suggested by Singh et al is that the cooler/heater (chosen as needed)  enhances temperature control of the process fluid and ensure that the process fluids will be provided at the optimal temperature to promote the desired process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hinode et al by providing a cooler/heater to promote enhanced temperature control as suggested by Singh et al.
Regarding claim 8. The apparatus of claim 7, wherein the controller controls the adjustment liquid dispensing member to cause the adjustment liquid to have a higher flow rate than the cover liquid. See Figs. 2 and 3 and [0043]- [0135] of Hinode al.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2018/0090342) in view of Seo Hyun Mo et al ( KR 10-2015-0104935).
Regarding claim 1:	An apparatus for removing an adhesive exposed to the outside from an edge region of an object being processed, wherein the object has a patterned substrate and a support plate bonded together by the adhesive, the apparatus 5comprising: a support unit (spin chuck 5) configured to support and rotate the object; a liquid dispensing unit  (nozzles 9-13) configured to dispense a liquid onto the object, which is supported on the support unit, to remove the exposed adhesive on the object; and  10a controller 3 configured to control the liquid dispensing unit, wherein the support plate has a larger diameter than the substrate, and an exposed area where the adhesive is exposed includes an area between a lateral end of the substrate and a lateral end of the support plate, wherein the liquid dispensing unit includes:  15a processing liquid dispensing member having a processing liquid nozzle configured to dispense a processing liquid onto the exposed area; and a cover liquid dispensing member having a cover liquid nozzle configured to dispense a cover liquid that protects the substrate from the processing liquid, wherein the cover liquid nozzle dispenses the cover liquid onto a cover area 20of a top surface of the object other than the exposed area, and wherein the controller controls the cover liquid dispensing member to adjust a flow rate of the cover liquid to cause a removal rate of the adhesive to remain constant.  See throughout the prior art of Hinode et al where it is clarified that the controller in conjunction with the valves 41-46 control the flow rates of the fluids. It is noted that the adhesive referenced in the claim is a layer on the substrate which is not structure of the workpiece. Nevertheless, the apparatus of Hinode et al teaches the removal of layers on the substrate and teaches the structure to perform such removal. It is noted that the structure of Hinode et al can remove any desired layers thereupon the substrate to include an adhesive. According to [0003] of Hinode et al cleaning or removing desired layers of the substrate is performed. See [0043], [0054], and [0055]  where various etchants or coating/layer removal fluids are recited. 
	Applicant has argued that the prior art of Hinode et al fails to teach the removal specifically of an adhesive layer as recited in claim 1 of the present invention.

	The KR patent held to Seo Hyun Mo et al teaches it known to provide wafers bonded to the support member via an adhesive layer. See the teachings of Seo Hyun Mo et al include a wafer 200, adhesive layer 206 and supper member 204, see Figures and the [0011]-[0014]. According to the KR patent in [0021]- [0030] the adhesive is removed. See Figs. 2 and 3. See Figs. 6-14 where a wafer 30, adhesive layer 21, and support member 10 are illustrates also. Nozzles 40, 50 are provided to distribute the processing fluid to remove the adhesive and peripheral region D of the wafer 30. The motivation to modify the apparatus of Hinode et al when using a specific type of object to be process such as one where an adhesive is used to bond the substrate and support member as suggested by Seo Hyun Mo et al. According to the abstract of the prior art held to Seo Hyun Mo et al, when an adhesive has been used to mount the wafer to the support. Adhesive layers are known in the art as suggested by Seo Hyun et al in order to prevent the generation of particles and enhance stabilization and productivity of a process without damaging the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hinode et al to use an adhesive layer to bond the wafer to the support unit as suggested by the prior art of Seo Hyun Mo et al.

Regarding claim 2. The apparatus of claim 1, wherein the cover liquid nozzle dispenses 20the cover liquid at a first flow rate or a second flow rate higher than the first flow rate, and wherein the controller controls the cover liquid dispensing member to alternately dispense the cover liquid at the first flow rate and the second flow rate.  See Figs. 2 and 3 and [0043]- [0135] of Hinode et al.
Regarding claim 3. The apparatus of claim 2, wherein the cover area includes a central area of the object, and wherein the exposed area surrounds the cover area.  See Figs. 2 and 3 and [0043]- [0135] of Hinode et al.

Regarding claim 5. The apparatus of claim 4, wherein a discharge opening of the processing liquid nozzle is downwardly inclined toward the outside of the object.  See nozzles 10, 11 of Hinode et al.

Regarding claim 206. The apparatus of claim 1, wherein the cover liquid includes a liquid that dilutes the processing liquid.  See nozzles 10, 11 of Hinode et al.

Claim 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2018/0090342) in view of Seo Hyun Mo et al ( KR 10-2015-0104935), as applied to claims 1-3, 5, and 6 above, and in further view of Singh et al (US 2016/0314994).

	The teachings of the prior art of Hinode et al using an adhesive to bond the wafer to the support unit as suggested by Seo Hyun Mo et al were discussed above.

Regarding claim 4:	The modification fails to teach providing a cooler to cool the processing liquid lower than the process temperature. 
Regarding claim 7. The apparatus of claim 6, wherein the liquid dispensing unit further includes an adjustment liquid dispensing member (flow rate control valve 45) in Hinode et al configured to dispense an 25adjustment liquid onto a bottom surface of the object, 21wherein the adjustment liquid dispensing member includes: an adjustment liquid nozzle 9 configured to dispense the adjustment liquid onto a bottom surface of the support plate.
 The modification fails to teach a lower heater configured to heat the adjustment liquid to a heating 5temperature higher than the room temperature, and wherein the controller controls the lower heater to adjust the heating temperature to prevent a temperature of the support plate from being lowered to a predetermined temperature or less.  

	The prior art of Singh teaches a wafer etching apparatus where temperature regulating modules 11a, 11b are provided to regulate the temperature of the fluids provided to the upper and/lower surface of the wafer. Note that in [0028] of Singh et al it is taught that 11a is a cooler while 11b is a heater. Note from the figures of Singh et al that the heaters/coolers can be provided to fluids provided to the upper and/or lower surface of the wafer see the Figures of Singh. The motivation to modify the apparatus resulting from the combined teachings of prior art of Hinode et al and Seo Hyun Mo et al to provide a temperature regulator module to the process fluid supply unit of as suggested by Singh et al is that the cooler/heater (chosen as needed)  enhances temperature control of the process fluid and ensure that the process fluids will be provided at the optimal temperature to promote the desired process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of prior art of Hinode et al and Seo Hyun Mo et al by providing a cooler/heater to promote enhanced temperature control as suggested by Singh et al.

Regarding claim 8. The apparatus of claim 7, wherein the controller controls the adjustment liquid dispensing member to cause the adjustment liquid to have a higher flow rate than the cover liquid. See Figs. 2 and 3 and [0043]- [0135] of Hinode al..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shindo (US 2009/0084403) teaches a substrate cleaning apparatus where the adhesive is removed according to the abstract and [0020].
	Zhu et al (US 2009/0151754)  See [0052] where the adhesive layer is described as being removed. The apparatus comprises a support unit 203, liquid dispensing unit nozzles 223, 213, and a controller 233.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 21, 2022  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716